Title: From Thomas Jefferson to Andrew Moore, 9 August 1801
From: Jefferson, Thomas
To: Moore, Andrew


Dear Sir
Monticello Aug. 9. 1801.
I recieved yesterday your favor of the 5th. and am much gratified by your accepting the commission of Marshal. immediately on reciept of your letter I filled up the commission but shall not forward it till Thursday, being the next post day, when it shall be deposited in the post office at Staunton, under cover to you, & endorsed ‘to be delivered to yourself or your order.’ in the mean time I shall send this present letter by such casual opportunity as may occur from Charlottesville in hopes it may get to you in time to notify you where your commission will be lodged. I must pray you to make the census of your district the very first object of your attention because it must be returned to the Secretary of state (now at his seat in Orange) before the 1st. day of the next month. no doubt the former marshal of the whole district of Virginia, mr D. M. Randolph had compleated the census, as he had no notice of the appointment of his successor till some time in April, within which month the work was to be completed. I trust therefore you have only the formality of the return of your part of the former district to execute; but it should be seen to without a day’s delay. accept assurances of my esteem & respect.
Th: Jefferson
